Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office
Action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 02/20/19 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 02/20/19 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 05/03/21, 04/16/21,04/07/21,03/22/21, 02/18/21,01/06/21,12/14/21,12/09/21, 11/12/20, 10/21/20, 10/14/20, 09/25/20, 09/02/20, 08/10/20,07/30/20, 07/16/20, 06/15/20 and 03/11/19 have been considered by the Examiner and made of record in the application file.


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-10, 13-16 and 19-22 of Patent no. 10, 248,933. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7, 9-10, 13-16 and 19-22 of Patent no. 10, 248,933 comprise limitations that when added to the pending claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


        Instant Application 16/280,845
Patent No. 10, 248,933
1.    A method, comprising:

application in a first interface window controlled by the native application of a first computing device associated with a first user account of a first user, the content item synchronized between the first user account and a second user account of a second user;
providing to the first computing device an activity feed separate from the content item and displayed by a client application in a second interface window controlled by the client application, the client application being different from the native application and the second interface window being different from the first interface window;
receiving in real-time from a second computing device an event corresponding to an interaction of the second user with the content item; and
providing to the first computing device an update to the activity feed to include an indication of the event.

the content item synchronized between a set of users each with permission to edit the content data of the content item, the set of users including a first user and a second user; providing the content item for display by a native application in a first interface window controlled by the native application of each of a first computing device and a second computing device;
providing to each of the first computing device and the second computing device a corresponding activity feed separate from the content data and displayed by a client application in a second interface window controlled by the client application, the client application different from the native application and the second interface window different from the first interface window; 
receiving from the first computing device a first set of events corresponding to the first user’s interactions with the content item via the native application in real time; receiving from the second computing device a second set of events corresponding to the second user’s interactions with the content item via the native application in real time; and
updating the activity feed displayed in the second activity window by each of the first computing device and the second computing device to include the first set of events and the second set of events, the activity feed including a first event from the first set of events, the first event including a preview of an
edit made to the content data of the content item by the first user, the activity feed further including a second event from 
2.    The method of claim 1, wherein the content item is associated with a plurality of s of the content item, the method further comprising:
maintaining, for each respective version of the plurality of versions of the content item, respective content data in a content storage of a content management system; and
maintaining, separate from the respective content data, respective version data
associated with creation of each respective version in the content storage of the content management system.

2.    (Original) The method of claim 1, wherein the content item is associated with a plurality of versions of the content item, the method further comprising:
maintaining the content data for each of the plurality of versions of the content item in a content storage of the content management system; and maintaining, separate from the content data, version data associated with creation of each version in the content storage of the content management system.

4.    The method of claim 1, wherein the event includes event data comprising at least one of an event type corresponding to a type of the interaction, a time stamp of the interaction, a content of the event, and a content item version.
4.    (Previously Presented) The method of claim 1, wherein each event includes event data comprising an event type corresponding to a type of the interaction, a time stamp of the interaction, a content of the event, and a content item version.
10.    The method of claim 8, wherein the event includes event data comprising at least one of an event type corresponding to a type of the interaction, a time stamp of the interaction, a content of the event, and a content item version. 
9.    The method of claim 7, wherein each event includes event data comprising an event type corresponding to a type of the interaction, a time stamp of the interaction, a content of the event, and a content item version.


Claim Rejections - 35 U.S.C. §103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the   claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  	Claims 1, 3-4, 6-10, 12-14, 16-17 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Luu et al. (US 2013/0332523) in view of Selkirk et al. (US 2015/0379879).

	Regarding claim 1, Luu teaches a method, comprising:
 	providing, by a content management system, (See Luu paragraph [0020], each content item is displayed), a content item for display by a native application in a first interface window controlled by the native application of a first computing device associated with a first user account of a first user, (See Luu paragraph [0075], the viewing user clicking on the news feed story 502 about Whitney Houston, that news feed story 502 appears in the second row of the multiple-column news feed display), the content item synchronized between the first user account and a second user account of a second user, (See Luu paragraph [0067], The new news feed stories may be provided 412 on a user device connected to the social networking system 100 for display on a browser... the new news feed stories may be provided 412 on a user device connected to the social networking system 100 for display in a native application using an application programming interface (API));
 	receiving in real-time from a second computing device an event corresponding to an interaction of the second user with the content item, (See Luu paragraph [0025], incoming news feed stories 112 for rendering in the news feed user interface 118 based on received user input); and
 	providing to the first computing device an update to the activity feed to include an indication of the event, (See Luu paragraph [0047], news feed stories in the morning layout differ from news feed stories in the afternoon layout, and so on.  In other embodiments, different time periods may be used, such as hourly updates, daily updates, weekly updates, and the like).
 	Luu does not explicitly disclose providing to the first computing device an activity feed separate from the content item and displayed by a client application in a second interface window controlled by the client application, the client application being different from the native application and the second interface window being different from the first interface window;
	However, Selkirk providing to the first computing device an activity feed separate from the content item and displayed by a client application in a second interface window controlled by the client application, (See Selkirk paragraph [0082], The user's feed is rendered in the display of the user's client interface for viewing by the user…the user is provides with two separate views of the activity feed), he client application being different from the native application and the second interface window being different from the first interface window, (See Selkirk paragraph [0082 (See Luu paragraph [0047], news feed stories in the morning layout differ from news feed stories in the afternoon layout, and so on…different time periods may be used, such as hourly updates, daily updates, weekly updates, and the like).). 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify providing to the first computing device an activity feed separate from the content item and displayed by a client application in a second interface window controlled by the client application, the client application being different from the native application and the second interface 

 	Claim 14 recites the same limitations as claim 1 above. Therefore,
Claim 14 is rejected based on the same reasoning.

 	Regarding claim 3, Luu taught the method of claim according to claim 1, as described above. Luu further teaches further comprising:
 	receiving in real-time from the second computing device a second event, (See Luu paragraph [0025], incoming news feed stories 112 for rendering in the news feed user interface 118 based on received user input); 
 	corresponding to a second interaction of the second user with the content item, (See Luu paragraph [0025], incoming news feed stories 112 for rendering in the news feed user interface 118 based on received user input); and
 	providing to the first computing device a second update to the activity feed to include a second indication of the second event, (See Luu paragraph [0047], news feed stories in the morning layout differ from news feed stories in the afternoon layout, and so on.  In other embodiments, different time periods may be used, such as hourly updates, daily updates, weekly updates, and the like).

 	Claim 16 recites the same limitations as claim 3 above. Therefore,


 	Regarding claim 4, Luu taught the method of claim according to claim 1, as described above. Luu further teaches wherein the event includes event data comprising at least one of an event type corresponding to a type of the interaction, a time stamp of the interaction, a content of the event, and a content item version, (See Luu paragraph
[0046], the story layout manager 122 may provide previously presented news feed
stories to show relevant stories at different time periods, such as a certain day, time, week, month and/or year).

 	Claims 10 and 17 recite the same limitations as claim 4 above. Therefore,
Claims 10 and 17 are rejected based on the same reasoning.
 	
 	Regarding claim 6, Luu taught the method of claim according to claim 1, as described above. Luu further teaches wherein the update further includes an event notification including a preview of details of the second user’s interaction, (See Luu paragraph [0079], the news feed story 536 about new gym shoes is displayed, shifting one tile to the left as previously displayed and illustrated in FIG. 5A.  In the third row, third column, the news feed story 530 that includes an update 578 that 15 friends listened to Whitney Houston).

 	Claims 12 and 19 recite the same limitations as claim 6 above. Therefore,
Claims 12 and 19 are rejected based on the same reasoning.


 	Regarding claim 7, Luu taught the method of claim according to claim 6, as described above. Luu further teaches wherein the event notification contains information about more than one event, (See Luu paragraph [0075], (the interaction detail display 550 was activated by the viewing user clicking on the news feed story 502 about Whitney Houston, that news feed story 502 appears in the second row of the multiple-column news feed display 500 and occupies only 2 tiles, overlapping the first and second columns).

 	Claims 13 and 20 recite the same limitations as claim 7 above. Therefore,
Claims 13 and 20 are rejected based on the same reasoning.

 	Regarding claim 8 LUU teaches a method executed by a computing device, comprising:
 	receiving, from a content management system, (See Luu paragraph [0025], incoming news feed stories 112 for rendering in the news feed user interface 118 based on received user input); a content item for display to a first user in a first interface window controlled by a native application associated with a first user account of the first user, (See Luu paragraph [0075], the viewing user clicking on the news feed story 502 about Whitney Houston, that news feed story 502 appears in the second row of the multiple-column news feed display);  the content item synchronized between the first user account and a second user account of a second (See Luu paragraph [0067], The new news feed stories may be provided 412 on a user device connected to the social networking system 100 for display on a browser... the new news feed stories may be provided 412 on a user device connected to the social networking system 100 for display in a native application using an application programming interface (API))r;
	generating for display an update to the activity feed to include an indication of an
event corresponding to an interaction of the second user with the content item, (See Luu paragraph [0047], news feed stories in the morning layout differ from news feed stories in the afternoon layout, and so on.  In other embodiments, different time periods may be used, such as hourly updates, daily updates, weekly updates, and the like).
 	Luu does not explicitly disclose generating for display an activity feed separate from the content item and displayed by a client application in a second interface window controlled by the client application, the client application being different from the native application and the second interface window being different from the first interface window.
	However, Selkirk generating for display an activity feed separate from the content item and displayed by a client application in a second interface window controlled by the client application, (See Selkirk paragraph [0082], The user's feed is rendered in the display of the user's client interface for viewing by the user…the user is provides with two separate views of the activity feed), the client application being different from the native application and the second interface window being different from the first interface window, (See Selkirk paragraph [0082 (See Luu paragraph [0047], news feed stories in the morning layout differ from news feed stories in the afternoon layout, and so on…different time periods may be used, such as hourly
updates, daily updates, weekly updates, and the like).). 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify generating for display an activity feed separate from the content item and displayed by a client application in a second interface window controlled by the client application, the client application being different from the native application and the second interface window being different from the first interface window of Selkirk in order to suggest the related content to those users in feeds as well as in user-specific recommendations provided in visual metrics representing aggregate engagement activities of other users, (See Selkirk paragraph [0044]).

 	Regarding claim 9, Luu taught the method of claim according to claim 8, as described above. Luu further teaches further comprising:
 	generating for display a second update to the activity feed to include a second indication of a second event corresponding to a second interaction of the second user with the content item, (See Luu paragraph [0047], news feed stories in the morning layout differ from news feed stories in the afternoon layout, and so on.  In other embodiments, different time periods may be used, such as hourly updates, daily updates, weekly updates, and the like).


s 2 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Luu et al. (US 2013/0332523) in view of Selkirk et al. (US 2015/0379879) and further in view of SAETHER et al. (US 2001/0042073).

 	Regarding claim 2, Luu taught the method of claim according to claim 1, as described above. Luu further teaches wherein the content item is associated with a plurality of s of the content item, the method further comprising, (See Luu paragraph [0002], the number of content items):
	Luu together with Selkirk does not explicitly disclose maintaining, for each respective version of the plurality of versions of the content item, respective content data in a content storage of a content management system; and maintaining, separate from the respective content data, respective version data associated with creation of each respective version in the content storage of the content management system.
 	However, SAETHER teaches maintaining, for each respective version of the plurality of versions of the content item, respective content data in a content storage of a content management system, (See SAETHER paragraph [0058], The content update container is based on the two versions identified in the version delivery list); and maintaining, separate from the respective content data, respective version data associated with creation of each respective version in the content storage of the content management system, (See SAETHER paragraph [0066], when one content server has a first version of the set of source files and other content servers have the second version of these source files, the present invention will separately update the first version to the second version).


 	Claim 15 recites the same limitations as claim 2 above. Therefore,
Claim 15 is rejected based on the same reasoning.

8.  	Claims 5, 11 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Luu et al. (US 2013/0332523) in view of Selkirk et al. (US 2015/0379879) and further in view of Olsen et al. (US 2013/0060859 A1)

 	Regarding claim 5, Luu taught the method of claim according to claim 1, as described above. 
 	Luu together with Selkirk does not explicitly disclose providing to the first computing device an option to mute the update to the activity feed.
(See Olsen paragraph [0045]. determine that particular information updates and/or commentary from particular users are to be included in the presentation of a feed…a user can select a "mute" button generated and presented in a UI in conjunction with a feed to selectively omit certain information updates and/or users).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify providing to the first computing device an option to mute the update to the activity feed of Olsen in order to facilitate communication among people and groups of people, any of whom can be recognized as users of a social networking system., (See Olsen paragraph [0034]).

 	Claims 11 and 18 recite the same limitations as claim 5 above. Therefore,
Claims 11 and 18 are rejected based on the same reasoning.

Conclusion/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	Pratley et al.  (US Patent No. 7, 640, 506 B2) a method and apparatus for viewing and managing collaboration data from within the context of a shared document. By providing collaboration data, such as the identifies of one or more collaborators, documents, tasks, and other types of information within the context of a shared document, the user may more easily and quickly access data relating to a collaborative project.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163